FILE COPY




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                             October 4, 2021

                                          No. 04-21-00290-CV

                       PARRISH & CO., INC. and East Point Installers, Inc.,
                                        Appellants

                                                     v.

                                          Vincent POLIDORE,
                                                Appellee

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-11827
                         Honorable Cynthia Marie Chapa, Judge Presiding


                                              ORDER
Sitting:        Rebeca C. Martinez, Chief Justice
                Patricia O. Alvarez, Justice
                Lori I. Valenzuela, Justice

         This is an interlocutory appeal from the trial court’s denial of appellants’ motion to compel
arbitration. On September 17, 2021, appellee filed a motion to dismiss this appeal asserting (1)
appellants appeal should be dismissed for want of prosecution because they failed to timely-file their
brief and (2) this court lacks jurisdiction to consider an appeal from the trial court’s denial of appellants’
motion to reconsider the denial of its motion to compel arbitration. On September 27, 2021, appellants
filed a response.

         On August 19, 2021, this court issued an order stating appellants’ brief was due September 6,
2021. Appellants filed their brief on September 3, 2021. Appellants’ notice of appeal clearly states they
wish to appeal from the trial court’s denial of their motion to compel arbitration, not the denial of their
motion for reconsideration. Appellee’s motion to dismiss is DENIED. Appellee is reminded that his
brief is due October 4, 2021.



                                                           _________________________________
                                                           Lori I. Valenzuela, Justice
                                                                             FILE COPY

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court